DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1, 5, 10, 20, 27, 35-36 and 39 in the reply filed on 3/28/2022 is acknowledged.
Claims 2-4, 6, 8-9, 11-13, 15-19, 21-24, 26, 28-31, 33-34, 37-38, 40, 42- 43, 45, 48-49, 51-54, 57-58, 60, 62-63, 65, 68-69, 71-77, 79-80, 82, 84-87, 89-90 and 92 were cancelled. 
Claims 1, 5, 7, 10, 14, 20, 25, 27, 32, 35-36, 39, 41, 44, 46-47, 50, 55-56, 59, 61, 64, 66- 67, 70, 78, 81, 83, 88, 91 and 93 are pending.
Claims 7, 10, 14, 25, 27, 32, 41, 44, 46-47, 50, 55-56, 59, 61, 64, 66- 67, 70, 78, 81, 83, 88, 91 and 93 are withdrawn from further consideration. 
Currently, claims 1, 5, 10, 20, 27, 35-36 and 39 are under examination. 
With regarding to the Restriction/Response, the Office would like to point out that the restriction is based on different invention as well as undue burden of search to the Office. Applicants have elected Group I and species AXL as the expression protein in the subpart e2) as set forth in Table E1, part e, or in Table E2, part e, or in Figure 2C cluster “DC5” or in Figure 2D cluster “DC5”. 
As a result of electing on species for prosecution thus far, the Office would only focus on the elected species AXL in e1, 2 and 3) of the main claim (since all claims 5, 10, 20, 27, 35-36 and 39 depending on claim 1).  Should the subpat (e 1-3) found allowable, further search will be conducted for one of other subparts. 

Claim Objections
Claim 1 is objected to because of the following informalities:  please present the full name of AXL.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 20, 27, 35-36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the recitation of Figures and Tables raise issue on 35USC 112(b).
MPEP 2173.05(s)“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”  

With regard to claim 1, 5, 10, 20, 20, 27, 36 and 39, it is noted that applicants using “preferably” in the claim language which imposes ambiguities as to the metes and bounds of the scope. As to the prior art purpose, for now the features after “preferably” would not be considered. It would be considered as an option. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 20, 35, 36 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product, i.e. dentritic cells, without significantly more. 

The Office has presented “2019 Interim Eligibility Guidance” (Federal Register 2019 Jan Vol. 79, No. 241, page 74618-74633) analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim to a law of nature/ natural phenomenon/ product of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101. The products of the instant claims rely on a novel subgroup of dentritic cells as shown in both claims and specification and these cells not markedly different in structure from a naturally occurring product.  

With regard to claim 35, the composition has merely the dentritic cells (note, the preferably feature is not considered as an option). With regard to claim 36, adding allergen is also another natural product. 

Ass’n for Molecular Pathology v. Myriad Genetics (2013 US Supreme Court).  In Myriad, the Supreme Court, reversed the Court of Appeals for the Federal Circuit and held that a naturally-occurring genomic DNA segment – “isolated” from its chromosomal components by severing the chemical bonds linking the termini of the segment to the rest of the chromosome – is a product of nature and is therefore not patent eligible. 
Ass’n for Molecular Pathology v. Myriad Genetics, Inc. (Myriad
IV), 133 S. Ct. 2107, 2111 (2013) (“[A] naturally occurring DNA segment is a product of
nature and not patent eligible merely because it has been isolated.”); id. at 2113 (“Myriad’s patents would . . . if valid, give it the exclusive right to isolate . . . genes . . . by breaking the covalent bonds that connect the DNA to the rest of the . . . genome.”); id. at 2114 (“The central dispute among the [Federal Circuit] panel members was whether the act of isolating DNA . . . is an inventive act.”); id. at 2117 (“Nor are Myriad’s claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule.”) But see id. at 2118 (“Myriad’s claims [do not] rely in anyway on the chemical changes that result from the isolation of a particular section of DNA [but rather] focus on . . . genetic information. ”), 2119.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 20, 27, 35-36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	

The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
An inventor needs to show that the inventor was "in possession" of theinvention by describing the invention, with all its claimed limitations, notthat which makes it obvious. Lockwood v. American Airlines, Inc., 
It is noted that the instant claims (1, 10, 20 and 27) recite an isolated immune cell and detection thereof. It is well-known that the term “immune cell” encompasses a genus, including at least basophils, eosinophils, neutrophils, mast cells, monocytes, dentritic cells, natural killer cells. Applicants invention directs to using different biomarkers to further classify (or discover) subtype of dentritic cells (See whole specification). The specific HLA-DR, and CDs and surface proteins belong to the different subtypes of dentritic cells. This one species of immune cell cannot be used to extrapolate to other immune cells, e.g. basophils, eosinophils, neutrophils, mast cells, monocytes or natural killer cells, especially the detection and quantification of certain type of immune cells. It is because each of the above mentioned immune cells has distinct physical, chemical, biological function. Thus far applicants have shown the results of dentritic cells only. The possession is justified within this scope.
University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or suggests using the instant biomarkers as recited in claim 1 to identify a subset of dentritic cells (although claim 1 directs to a natural product, nevertheless claim 10 is free of prior art). The closest prior art the reference of Shalek (US 20190144942) where Shalek teaches using AXL to identify dentritic cells (see Table 39, 40 and 59; Note, it appear that claim 27 might be redundant if only focusing on identifying method for dentritic cells). However the subset of dentritic cells identified by Shalek still need positive CD19 (i.e. CD19+CD3-CD38) which does not read on the instant invention, i.e. feature required “does not express CD3, CD56, CD19 and CD14” (emphasis added). 
Applicants are invited to contact examiner for further search.

Conclusion 
16.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641